DETAILED ACTION
Status of the Application
The following is a non-Final Office Action. In response to Examiner's communication of September 6, 2022, Applicant, on December 6, 2022, amended claims 1, 17, & 20. Claims 4, 8, & 14-16 were previously canceled. Claims 1-3, 5-7, 9-13, & 17-20 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 6, 2022 has been entered.
 


Response to Amendment
Applicant's amendments eliminated the additional elements that were sufficient to withdraw the previously raised 35 USC 101 rejections noted in page 4 of the Office Action dated March 9, 2022. Accordingly, in view of Applicant's amendments, new grounds for rejection under 35 USC 101 necessitated by Applicant’s amendments are set forth below.

Applicant's amendments render moot the 35 USC 103 rejections set forth in the previous action. In view of Applicant's amendments, new grounds for rejection under 35 USC 103 necessitated by Applicant’s amendments are set forth below.

Response to Arguments - Prior Art
Applicant’s arguments with respect to the prior art rejections have been fully considered, but they are now moot in view of new grounds for rejection necessitated by Applicant’s amendments.









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-7, 9-13, & 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-3, 5-7, 9-13, & 17-20) recite “receiving, …, data comprising one or more of: VPN data, …, for one or more locations of an organization, systems data, …, corresponding to a network of devices at the one or more locations of the organization, human capital data, …, corresponding to employees at the one or more locations of the organization, a … collecting data at various intervals … corresponding to sources of the data; aggregating and storing the data …; receiving, …, a selection of filters to apply to the data; based on the application of the selection of filters to the data, determining, …, current resource utilization, current occupancy density, and a recommendation, the current occupancy density distinguishing between local users and remote users and identifying a number of female associates physically present in the one or more locations; based on the recommendation, dynamically reallocating security personnel corresponding to the number of female associates physically present in the one or more locations.” Claims 1-3, 5-7, 9-13, & 17-20, in view of the claim limitations, are directed to the abstract idea of collecting or receiving, aggregating, and storing information including information regarding an organization and humans, filtering the information, determining resource utilization, occupancy density including female, remote, and physically present users, and a recommendation, and reallocating security personnel corresponding to the number of female associates present at a location based on the recommendation.
As a whole, in view of the claim limitations, each of the above limitations are directed to observing the activity of an organization and humans and then determining human resource utilization, human occupancy and presence, and a recommendation to manage the behavior of human security personnel based on the activity of the organization and humans, which manages human behavior of humans in the organization and provides instructions or rules to follow based on the human behavior, and thus, the claims are directed to a certain method of organizing human activity. Further, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recited collecting or receiving, aggregating, and storing information including information regarding an organization and humans, filtering the information, determining resource utilization, occupancy density including female, remote, and physically present users, and a recommendation, and reallocating security personnel corresponding to the number of female associates present at a location based on the recommendation could all be reasonably interpreted as a human making observations of data and a human mentally performing evaluations based on the observations to filter the data and make the determination and generate the resource utilization, occupancy density including female, remote, and physically present users, and a recommendation, providing the resulting output with a pen and paper, and reallocating security personnel based on the recommendation by human personnel mentally carrying-out the recommendation or by proving the recommendation with a pen and paper; therefore, the claims are directed to a mental processes. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “[o]ne or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computer, causes the computer to perform operations, the operations comprising,” “at a resource engine,” “one or more of: … from a .. server,” “script … via application programming interfaces (APIs),” and “a user interface”  in claim 1, “[a] computerized method comprising,” “at a resource engine,” “one or more of: … from a .. server,” “script … via application programming interfaces (APIs),” and “a user interface” in claim 17, “the user interface” in claim 19, and “[a] system comprising: a processor; and a computer storage medium storing computer-usable instructions that, when used by the processor, cause the processor to,” “one or more of: … from a .. server,” “script … via application programming interfaces (APIs),” and “a user interface” in claim 20; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. Furthermore, with respect to the receiving limitations, while these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2, 3, 5-7, 9-13, 18, & 19 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Flores, et la. (US 20200311619 A1) at [0025] and Applicant’s specification at [0023]. Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  In addition, as noted above, with respect to the receiving limitations, while these limitations are themselves abstract, when analyzed as additional elements beyond the abstract idea, these elements are not sufficient to amount to significantly more than an abstract idea because they also perform data gathering operations, which is insignificant extrasolution activity. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2, 3, 5-7, 9-13, 18, & 19 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea. 
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-3, 5-7, 9-13, & 17-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 11-13, & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flores, et al. (US 20200311619 A1), hereinafter Flores, in view of Oami, et al. (US 20190035093 A1), hereinafter Oami.
Regarding claim 1, Flores discloses one or more computer storage media having computer-executable instructions embodied thereon that, when executed by a computer, causes the computer to perform operations, the operations comprising ([0005]-[0007], [0010]): 
receiving, at a resource engine of a resource system, data comprising one or more of: VPN data, from a VPN server of the resource system, for one or more locations of an organization, systems data, from a systems management server of the resource system, corresponding to a network of devices at the one or more locations of the organization, human capital data, from a human capital server of the resource system, corresponding to employees at the one or more locations of the organization, a script collecting data at various intervals via application programming interfaces (APIs) corresponding to sources of the data ([0050]-[0053], the system accesses  reservation system comprising a database containing rooms and data associated with each room, such as a particular building and/or particular floor of a building in which a given room is located, room resources for a given room, a square footage measurement for room size and number of people permitted for that square footage, and sensor input to identifying people detected in the rooms, including cameras identifying faces of people in the room);
aggregating and storing the data at a database of the resource engine ([0051], the electronic reservation system may be maintained at a server and contain a database of rooms and data associated with each room, such as a particular building and/or particular floor of a building in which a given room is located, room resources for a given room, a square footage measurement for room size and number of people permitted for that square footage, etc.);
receiving, from a user via a user interface generated by the resource engine ([0050], a device receive and/or identify a room reservation request from a meeting creator (a person) that wishes to reserve a conference room for a meeting, such as a date, time, particular building, particular floor of a building, room resources, room size, a number of in-person meeting participants, a number of remote participants, based on input from a user directed to a graphical user interface (GUI) that has, e.g., input fields or check boxes), a selection of filters to apply to the data ([0053], based on the information regarding the rooms, the factors specified by the creator, and the sensor input the system the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, [0064], when determining if available rooms meet the requirements of the request the system determines who is a remote or in-person based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device that have been transmitted to the system and indicate presence in a different country); 
based on the application of the selection of filters to the data, determining, at the resource engine, current resource utilization, current occupancy density, and a recommendation ([0050]-[0053], wherein the system receives sensor input to determine if someone is still be located in that room during the timeslot, wherein the sensors include IR sensors recognizing bodies and cameras identifying faces of people in the room  (i.e. current resource utilization and occupancy), and based on the information regarding the rooms and the sensor input (i.e. current resource utilization and occupancy) the system the system determines whether one or more rooms are available during the requested date and time and conform to the factors specified by the creator, which includes resources in the room (i.e. current resource utilization), and if there is one or more rooms are available for the requested date and time and conform to the factors specified by the creator, and then the device to undertake the functions discussed below in reference to FIG. 7, [0063]-[0064], [0072], figs. 5-10, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees), the current occupancy density distinguishing between local users and remote users and identifying a number of … associates physically present in the one or more locations ([0050], the system identifies one or more factors related to the request including, a number of in-person and also a number of remote people, [0064], when determining if available rooms meet the requirements of the request the system determines who is a remote or in-person based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device that have been transmitted to the system and indicate presence in a different country); and
based on the recommendation, dynamically reallocating … personnel corresponding to the number of … associates physically present in the one or more locations ([0050]-[0053], [0063]-[0064], [0072], figs. 5-10, the system identifies one or more factors related to the request including, a number of in-person and also a number of remote people, and based on the sensor input, the system determines who is a remote or in-person based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device to identifying people detected in the rooms, and, e.g., in fig. 7, notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees).
While Flores discloses all of the above, including determining, at the resource engine, current resource utilization, current occupancy density, and a recommendation, the current occupancy density distinguishing between local users and remote users and identifying a number of … associates physically present in the one or more locations; and
based on the recommendation, dynamically reallocating … personnel corresponding to the number of … associates physically present in the one or more locations (as above), Flores does not necessarily expressly disclose the following remaining limitations, which however, are taught by further teachings in Oami.
Oami teaches identifying a number of female associates physically present in the one or more locations ([0100]-[0101], [0107], a estimating unit calculates the attribute distribution for all objects in the second surveillance image, wherein, when the object is a person and sex is an attribute, the attribute value is male or female, [0121], [0123], in the case where sex is the attribute the attribute distribution of sex may indicate the number of males and females or the ratio of male to female, e.g. 10 males and 15 females or male:female=2:3); and
 based on the recommendation, dynamically reallocating security personnel corresponding to the number of female associates physically present in the one or more locations ([0121], [0123], in the case where sex is the attribute the attribute distribution of sex may indicate the number of males and females or the ratio of male to female, e.g. 10 males and 15 females or male:female=2:3, [0232]-[0235], the attribute distribution estimated by the information processing apparatus 2000 can be used to grasp the distribution of the crowd that needs support in the location of the surveillance target and assign a security guard to a location where a large number of people need support, and in a case where the number of security guards is insufficient in the location, the administrator can direct a security guard in a different location (for example, a location where a large number of people do not need support) to the location, [0252], by grasping the attribute distribution, an event that may occur can be dealt with, e.g., the occurrence of such an event can be prevented in advance by directing the security guard to the location in advance to perform appropriate guiding, and the event may be “a large number of females gather in a certain location”).
Flores and Oami are analogous fields of invention because both address the problem of identifying resources based on detected occupancy.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability to identify a number of female associates physically present in the one or more locations and dynamically reallocate security personnel corresponding to the number of female associates physically present in the one or more locations, as taught by Oami since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of identifying a number of female associates physically present in the one or more locations and dynamically reallocating security personnel corresponding to the number of female associates physically present in the one or more locations, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Flores with the aforementioned teachings of Oami in order to produce the added benefit of assisting security guard and the like to appropriately perform crowd guiding and support the crowd by grasping the distribution of the crowd of the surveillance target. [0232], [0268], [0276].
Regarding claim 2, the combined teachings of Flores and Oami teaches the media of claim 1 (as above). Further, Flores discloses further comprising communicating an alert to a user comprising one or more of the resource utilization, the occupancy density, and the recommendation ([0063]-[0064], [0072], figs. 5-10, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees).
Regarding claim 3, the combined teachings of Flores and Oami teaches the media of claim 1 (as above). Further, Flores discloses wherein the occupancy density distinguishes between local user and remotes users for a location of the organization ([0050], the system identifies one or more factors related to the request including, a number of in-person and also a number of remote people, [0064], when determining if available rooms meet the requirements of the request the system determines who is a remote or in-person based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device that have been transmitted to the system and indicate presence in a different country).
Regarding claim 7, the combined teachings of Flores and Oami teaches the media of claim 1 (as above). Further, while Flores discloses all of the above and the recommendation is to reallocate … personnel ([0069], the notification 1002 may indicate that the room is more suitable for four or more meeting participants, and therefore that the person(s) currently in that room will have to move out of that room), Flores does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Oami.
Oami teaches wherein the recommendation is to reallocate security personnel ([0232]-[0235], the attribute distribution estimated by the information processing apparatus 2000 can be used to grasp the distribution of the crowd that needs support in the location of the surveillance target and assign a security guard to a location where a large number of people need support, and in a case where the number of security guards is insufficient in the location, the administrator can direct a security guard in a different location (for example, a location where a large number of people do not need support) to the location).
Flores and Oami are analogous fields of invention because both address the problem of identifying resources based on detected occupancy.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability for the recommendation to reallocate security personnel as taught by Oami since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the recommendation reallocating security personnel, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Flores with the aforementioned teachings of Oami in order to produce the added benefit of assisting security guard and the like to appropriately perform crowd guiding and support the crowd by grasping the distribution of the crowd of the surveillance target. [0232], [0268], [0276].
Regarding claim 11, the combined teachings of Flores and Oami teaches the media of claim 1 (as above). Further, Flores discloses wherein the recommendation is an action for a user of the information technology resource to perform ([0055], room resources such as a non-electronic white board or chalk board, a conference phone device, a display (e.g., TV mounted on a wall), [0060]-[0061], fig. 5, the notification 502 may also indicate that there is another meeting that could use those resources, and thus, selector 504 may also be presented and may be selectable (e.g., using touch input) to accept a suggested swap to “Room 2,” or alternatively, selector 506 may be selectable for the creator's personal device to access the electronic reservation system to indicate that the creator's meeting will in fact use the resources, [0067]-[0069], fig. 10 shows an example GUI 1000, wherein the people may also be detected within a certain room with sensor input, and based on the hub device detecting that not all of the room's resources are being optimally used, and, e.g., the conferencing hub device may detect the number of people that actually showed up to the room for the meeting and determine that the room accommodates more people than are actually present, and thus, the notification 1002 may indicate that the room is more suitable for four or more meeting participants and therefore that the person(s) currently in that room will have to move out of that room (i.e. the action is to stop using the resources of the room) should another meeting attempt to be booked that has four or more attendees and may select a command to automatically reserve another room for those people (i.e. and the action includes using the resources of the other room instead)).
Regarding claim 12, the combined teachings of Flores and Oami teaches the media of claim 1 (as above). Further, Flores discloses wherein the data further comprises presence data corresponding to a physical presence of personnel at a location of the organization ([0050]-[0053], [0064], the system receives sensor input to identifying people detected in the rooms, including cameras identifying faces of people in the room, and the system determines who is in person or remote by based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device that have been transmitted to the system and indicate presence in a different country).
Regarding claim 13, the combined teachings of Flores and Oami teaches the media of claim 1 (as above). Further, Flores discloses further comprising communicating a report to a user comprising one or more of the resource utilization, the occupancy density, and the recommendation  ([0050]-[0053], [0063]-[0064], [0072], figs. 5-10, based on the sensor input to identifying people detected in the rooms and the determination of who is in person or remote, e.g., in fig. 7, notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees).
Regarding claim 17, Flores discloses a computerized method comprising ([0005]-[0007], [0010]): 
receiving , at a resource engine of a resource system, data comprising one or more of: VPN data, from a VPN server of the resource system, for one or more locations of an organization, systems data, from a systems management server of the resource system, corresponding to a network of devices at the one or more locations of the organization, human capital data, from a human capital server of the resource system, corresponding to employees at the one or more locations of the organization, a script collecting data at various intervals via application programming interfaces (APIs) corresponding to sources of the data ([0050]-[0053], the system accesses  reservation system comprising a database containing rooms and data associated with each room, such as a particular building and/or particular floor of a building in which a given room is located, room resources for a given room, a square footage measurement for room size and number of people permitted for that square footage, and sensor input to identifying people detected in the rooms, including cameras identifying faces of people in the room);
aggregating and storing the data at a database of the resource engine ([0051], the electronic reservation system may be maintained at a server and contain a database of rooms and data associated with each room, such as a particular building and/or particular floor of a building in which a given room is located, room resources for a given room, a square footage measurement for room size and number of people permitted for that square footage, etc.);
based on the data, generating, at a resource engine, a user interface ([0063]-[0064], [0072], figs. 5-10, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees) that identifies current resource utilization corresponding to a particular resource at a location of the one or more locations of the organization, current occupancy density that distinguishes between local users and remotes users for the location, and a recommendation ([0050]-[0054], based on the information regarding the rooms and sensor input to determine if someone is still be located in that room during the timeslot, wherein the sensors include IR sensors recognizing bodies and cameras identifying faces of people in the room  (i.e. current resource utilization and occupancy), the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, which includes the resources in the room (i.e. current resource utilization and occupancy) and if there is one or more rooms are available for the requested date and time and conform to the factors specified by the creator, and then the device to undertake the functions discussed below in reference to FIG. 7, based on the information regarding the rooms and the sensor input the system the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, [0064], when determining if available rooms meet the requirements of the request the system determines who is a remote or in-person based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device that have been transmitted to the system and indicate presence in a different country), the current occupancy density distinguishing between local users and remote users and identifying a number of … associates physically present in the location ([0050], the system identifies one or more factors related to the request including, a number of in-person and also a number of remote people, [0064], when determining if available rooms meet the requirements of the request the system determines who is a remote or in-person based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device that have been transmitted to the system and indicate presence in a different country); and
based on the recommendation, dynamically reallocating … personnel corresponding to the number of … associates physically present at the location ([0050]-[0053], [0063]-[0064], [0072], figs. 5-10, the system identifies one or more factors related to the request including, a number of in-person and also a number of remote people, and based on the sensor input, the system determines who is a remote or in-person based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device to identifying people detected in the rooms, and, e.g., in fig. 7, notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees).
While Flores discloses all of the above, including based on the data, generating, at a resource engine, a user interface that identifies current resource utilization corresponding to a particular resource at a location of the one or more locations of the organization, current occupancy density that distinguishes between local users and remotes users for the location, and a recommendation, the current occupancy density distinguishing between local users and remote users and identifying a number of … associates physically present in the location; and
based on the recommendation, dynamically reallocating … personnel corresponding to the number of … associates physically present at the location (as above), Flores does not necessarily expressly disclose the following remaining limitations, which however, are taught by further teachings in Oami.
Oami teaches identifying a number of female associates physically present in the location ([0100]-[0101], [0107], a estimating unit calculates the attribute distribution for all objects in the second surveillance image, wherein, when the object is a person and sex is an attribute, the attribute value is male or female, [0121], [0123], in the case where sex is the attribute the attribute distribution of sex may indicate the number of males and females or the ratio of male to female, e.g. 10 males and 15 females or male:female=2:3); and
 based on the recommendation, dynamically reallocating security personnel corresponding to the number of female associates physically present at the location ([0121], [0123], in the case where sex is the attribute the attribute distribution of sex may indicate the number of males and females or the ratio of male to female, e.g. 10 males and 15 females or male:female=2:3, [0232]-[0235], the attribute distribution estimated by the information processing apparatus 2000 can be used to grasp the distribution of the crowd that needs support in the location of the surveillance target and assign a security guard to a location where a large number of people need support, and in a case where the number of security guards is insufficient in the location, the administrator can direct a security guard in a different location (for example, a location where a large number of people do not need support) to the location, [0252], by grasping the attribute distribution, an event that may occur can be dealt with, e.g., the occurrence of such an event can be prevented in advance by directing the security guard to the location in advance to perform appropriate guiding, and the event may be “a large number of females gather in a certain location”).
Flores and Oami are analogous fields of invention because both address the problem of identifying resources based on detected occupancy.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability to identify a number of female associates physically present in the one or more locations and dynamically reallocate security personnel corresponding to the number of female associates physically present in the one or more locations, as taught by Oami since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of identifying a number of female associates physically present in the one or more locations and dynamically reallocating security personnel corresponding to the number of female associates physically present in the one or more locations, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Flores with the aforementioned teachings of Oami in order to produce the added benefit of assisting security guard and the like to appropriately perform crowd guiding and support the crowd by grasping the distribution of the crowd of the surveillance target. [0232], [0268], [0276].
Regarding claim 18, the combined teachings of Flores and Oami teaches the method of claim 17 (as above). Further, Flores discloses further comprising receiving a selection of filters to apply to the data ([0050], the device may receive a request identifying one or more factors related to the request, such as a date and time for the meeting, a particular building and/or particular floor of a building in which the meeting is to take place, room resources that will be used during the meeting, a requested room size, a number of in-person meeting participants and also a number of remote participants that will call into the meeting instead of attending in person, etc based on input from a user directed to a graphical user interface (GUI) that has, e.g., input fields or check boxes for providing such input).
Regarding claim 19, the combined teachings of Flores and Oami teaches the method of claim 18 (as above). Further, Flores discloses wherein the user interface is further generated based on an application of the selection of filters to the data ([0051], [0053]-[0054], based on the information regarding the rooms and the sensor input the system the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, [0060], the notification 502 may allow the user to accept a suggested a room, [0063]-[0064], fig. 7, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees).
Regarding claim 20, Flores discloses a system comprising ([0005]-[0007], [0010]):
 a processor; and a computer storage medium storing computer-usable instructions that, when used by the processor, cause the processor to ([0005]-[0007], [0010]):
receive data comprising one or more of: VPN data, from a VPN server of the resource system, for one or more locations of an organization, systems data, from a systems management server of the resource system, corresponding to a network of devices at the one or more locations of the organization, human capital data, from a human capital server of the resource system, corresponding to employees at the one or more locations of the organization, a script collecting data at various intervals via application programming interfaces (APIs) corresponding to sources of the data  ([0050]-[0053], the system accesses  reservation system comprising a database containing rooms and data associated with each room, such as a particular building and/or particular floor of a building in which a given room is located, room resources for a given room, a square footage measurement for room size and number of people permitted for that square footage, and sensor input to identifying people detected in the rooms, including cameras identifying faces of people in the room);
based on the data, generate, at the resource engine, a user interface ([0063]-[0064], [0072], figs. 5-10, in fig. 7, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees) that determines current resource utilization corresponding to a particular resource at a location of the one or more locations of the organization, current occupancy density that distinguishes between local users and remotes users for the location, and a recommendation ([0050]-[0054], based on the information regarding the rooms and sensor input to determine if someone is still be located in that room during the timeslot, wherein the sensors include IR sensors recognizing bodies and cameras identifying faces of people in the room  (i.e. current resource utilization and occupancy), the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, which includes the resources in the room (i.e. current resource utilization and occupancy) and if there is one or more rooms are available for the requested date and time and conform to the factors specified by the creator, and then the device to undertake the functions discussed below in reference to FIG. 7, based on the information regarding the rooms and the sensor input the system the system determines whether one or more rooms are available for the requested date and time and conform to the factors specified by the creator, [0064], when determining if available rooms meet the requirements of the request the system determines who is a remote or in-person based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device that have been transmitted to the system and indicate presence in a different country), the current occupancy density distinguishing between local users and remote users and identifying a number of … associates physically present in the location ([0050], the system identifies one or more factors related to the request including, a number of in-person and also a number of remote people, [0064], when determining if available rooms meet the requirements of the request the system determines who is a remote or in-person based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device that have been transmitted to the system and indicate presence in a different country); and
based on the recommendation, dynamically reallocating … personnel corresponding to the number of … associates physically present at the location ([0050]-[0053], [0063]-[0064], [0072], figs. 5-10, the system identifies one or more factors related to the request including, a number of in-person and also a number of remote people, and based on the sensor input, the system determines who is a remote or in-person based on who has logged in or otherwise connected to the system from a different country or using GPS coordinates from his personal device to identifying people detected in the rooms, and, e.g., in fig. 7, notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees).
While Flores discloses all of the above, including based on the data, generate, at the resource engine, a user interface that determines current resource utilization corresponding to a particular resource at a location of the one or more locations of the organization, current occupancy density that distinguishes between local users and remotes users for the location, and a recommendation, the current occupancy density distinguishing between local users and remote users and identifying a number of … associates physically present in the location; and
based on the recommendation, dynamically reallocating … personnel corresponding to the number of … associates physically present at the location (as above), Flores does not necessarily expressly disclose the following remaining limitations, which however, are taught by further teachings in Oami.
Oami teaches identifying a number of female associates physically present in the location ([0100]-[0101], [0107], a estimating unit calculates the attribute distribution for all objects in the second surveillance image, wherein, when the object is a person and sex is an attribute, the attribute value is male or female, [0121], [0123], in the case where sex is the attribute the attribute distribution of sex may indicate the number of males and females or the ratio of male to female, e.g. 10 males and 15 females or male:female=2:3); and
based on the recommendation, dynamically reallocating security personnel corresponding to the number of female associates physically present at the location ([0121], [0123], in the case where sex is the attribute the attribute distribution of sex may indicate the number of males and females or the ratio of male to female, e.g. 10 males and 15 females or male:female=2:3, [0232]-[0235], the attribute distribution estimated by the information processing apparatus 2000 can be used to grasp the distribution of the crowd that needs support in the location of the surveillance target and assign a security guard to a location where a large number of people need support, and in a case where the number of security guards is insufficient in the location, the administrator can direct a security guard in a different location (for example, a location where a large number of people do not need support) to the location, [0252], by grasping the attribute distribution, an event that may occur can be dealt with, e.g., the occurrence of such an event can be prevented in advance by directing the security guard to the location in advance to perform appropriate guiding, and the event may be “a large number of females gather in a certain location”).
Flores and Oami are analogous fields of invention because both address the problem of identifying resources based on detected occupancy.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability to identify a number of female associates physically present in the one or more locations and dynamically reallocate security personnel corresponding to the number of female associates physically present in the one or more locations, as taught by Oami since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of identifying a number of female associates physically present in the one or more locations and dynamically reallocating security personnel corresponding to the number of female associates physically present in the one or more locations, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Flores with the aforementioned teachings of Oami in order to produce the added benefit of assisting security guard and the like to appropriately perform crowd guiding and support the crowd by grasping the distribution of the crowd of the surveillance target. [0232], [0268], [0276].
Claims 5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Flores, et al. (US 20200311619 A1), hereinafter Flores, in view of Oami, et al. (US 20190035093 A1), hereinafter Oami, in further view of Flaherty, et al. (US 20150370927 A1), hereinafter Flaherty.
Regarding claim 5, the combined teachings of Flores and Oami teaches the media of claim 1 (as above). Further, while Flores discloses all of the above and the recommendation ([0060]-[0061], [0063]-[0064], [0072], figs. 5-10, a notification 702 may be provided as part of the GUI 700 to indicate the room meets or exceeds the requirements indicated by the creator, e.g., the room sought to be booked might have a conferring hub for remote meeting attendees to call in to the meeting for remote attendees, the notification 502 may indicate that there is another meeting that could use those resources, and thus, selector 504 may also be presented and may be selectable (e.g., using touch input) to accept a suggested swap to “Room 2” (i.e. automatically apply the recommendation), or alternatively, selector 506 may be selectable for the creator's personal device to access the electronic reservation system to indicate that the creator's meeting will in fact use the resources (i.e. automatically apply the recommendation), Flores does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Flaherty.
Flaherty teaches wherein the recommendation is for power or cooling adjustment at the location ([0042]-[0043], the remote system 36 may take one or more actions to adjust a comfort level conditioning level within one or more particular spaces, including settings for one or more air quality components (e.g., UV lamps, air purification systems, air cleaning systems, air exchangers, etc.) of the HVAC components, [0076]-[0077], the remote system 36 may suggest  the HVAC system utilize a lower cost HVAC component 6 and/or other settings for HVAC components 6 to assist in limiting or minimizing cycling and/or run time of HVAC components 6).
Flores and Flaherty are analogous fields of invention because both address the problem of identifying resources based on detected occupancy. At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability for the recommendation to include power or cooling adjustment at the location as taught by Flaherty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the particular resource corresponding to power or cooling at a location of the organization and the recommendation including for power or cooling adjustment at the location, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Flores with the aforementioned teachings of Flaherty in order to produce the added benefit of improving the efficiency of establishing a desired comfort level conditioning setting and conserving energy, increasing comfort, and saving utility costs. [0058], [0084].
Regarding claim 9, the combined teachings of Flores and Oami teaches the media of claim 1 (as above). Further, while Flores discloses all of the above and the recommendation to perform a … activity at the location ([0067]-[0069], fig. 10 shows an example GUI 1000, wherein the people may also be detected within a certain room with sensor input, and based on the hub device detecting that not all of the room's resources are being optimally used, and, e.g., the conferencing hub device may detect the number of people that actually showed up to the room for the meeting and determine that the room accommodates more people than are actually present, and thus, the notification 1002 may indicate that the room is more suitable for four or more meeting participants and therefore that the person(s) currently in that room will have to move out of that room should another meeting attempt to be booked that has four or more attendees and may select a command to automatically reserve another room for those people (i.e. the action includes moving out and using the resources of the other room)), Flores does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Flaherty.
Flaherty teaches wherein the recommendation to perform a maintenance activity or housekeeping activity at the location ([0107], HVAC configurations that the remote system 36 or other device may develop, including replacement alerts if an HVAC component 6 needs replacement (e.g., filter replacement alerts, etc.)).
Flores and Flaherty are analogous fields of invention because both address the problem of identifying resources based on detected occupancy. At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability for the particular resource to include maintenance or housekeeping personnel and the recommendation include to perform a maintenance activity or housekeeping activity at the location as taught by Flaherty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the particular resource including maintenance or housekeeping personnel and the recommendation including to perform a maintenance activity or housekeeping activity at the location, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Flores with the aforementioned teachings of Flaherty in order to produce the added benefit of improving the efficiency of establishing a desired comfort level conditioning setting and conserving energy, increasing comfort, and saving utility costs. [0058], [0084].
Claims 6 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Flores, et al. (US 20200311619 A1), hereinafter Flores, in view of Oami, et al. (US 20190035093 A1), hereinafter Oami, in further view of Ray, et al. (US 20180299846 A1), hereinafter Ray.
Regarding claim 6, the combined teachings of Flores and Oami teaches the media of claim 1 (as above). Further, while Flores discloses all of the above and the recommendation is a time to visit ([0020], notifications of a potential room swap opportunity based on meetings' time, date, and amount of participants), Flores does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Ray.
Ray teaches wherein the recommendation is a time to visit the cafeteria ([0143], [0145]-[0147], an application uses occupancy information to direct a user of the application from one place to another through other places, which can take into account the schedule of the user, and direct the user to a place based on the schedule (i.e. a time when to visit a place), when determining the route, the application may determine congestion of various areas of the place and/or may suggest alternate routes through a place based on the congestion of various areas of the place (i.e. a time when to route through a place), [0259], the enterprise work order system 258 may use the utilization report and/or the predicted utilizations to determine a good time to schedule maintenance, restocking, cleaning, etc. for a space (i.e. a time when to visit a space for maintenance, restocking, cleaning), [0072], [0081], [0269], spaces/places include a cafeteria).
Flores and Ray are analogous fields of invention because both address the problem of identifying resources needed based on detected occupancy and schedule data.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability for the resource to include a cafeteria at the location and the recommendation to include a time to visit the cafeteria as taught by Ray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the resource including a cafeteria at the location and the recommendation including a time to visit the cafeteria, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Flores with the aforementioned teachings of Ray in order to produce the added benefit of improving the performance and operations of the systems and devices in the spaces and/or to meet goals for the physical space based on aggregate sets of data for like spaces based on equipment efficiency and utilization of a space. [0109], [0112], [0140], [0142].
Regarding claim 10, the combined teachings of Flores and Oami teaches the media of claim 1 (as above). Further, while Flores discloses all of the above and wherein the recommendation is an action for … personnel to perform ([0067]-[0069], fig. 10 shows an example GUI 1000, wherein the people may also be detected within a certain room with sensor input, current use of a display within the room may be detected to assume user presence, telephone use using a conferencing hub device may be detected to assume user presence, microphone input received at a hub device may be used to identify words as being spoken and hence assume user presence (i.e. IT resources), and based on the hub device detecting that not all of the room's resources are being optimally used, and, e.g., the conferencing hub device may detect the number of people that actually showed up to the room for the meeting and determine that the room accommodates more people than are actually present, and thus, the notification 1002 may indicate that the room is more suitable for four or more meeting participants and therefore that the person(s) currently in that room will have to move out of that room should another meeting attempt to be booked that has four or more attendees and may select a command to automatically reserve another room for those people (i.e. the action includes moving out and using the resources of the other room)), Flores does not necessarily disclose the remaining following elements, which however, are taught by further teachings in Ray.
Ray teaches wherein the recommendation is an action for IT personnel to perform ([0147], for a service technician, the application may direct the service technician to a particular location in a place that requires service, e.g., a worker in an office is having a computer malfunction, the application may notify the technician of the individual who needs and/or is requesting help with their computer and the application may direct the technician to the desk of the individual requiring computer help).
Flores and Ray are analogous fields of invention because both address the problem of identifying resources needed based on detected occupancy and schedule data.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to include in Flores the ability for the recommendation to include an action for IT personnel to perform as taught by Ray since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination would produce the predictable results of the particular resource including an information technology resource and the recommendation including an action for IT personnel to perform, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Flores with the aforementioned teachings of Ray in order to produce the added benefit of improving the performance and operations of the systems and devices in the spaces and/or to meet goals for the physical space based on aggregate sets of data for like spaces based on equipment efficiency and utilization of a space. [0109], [0112], [0140], [0142].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623